Citation Nr: 0818330	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-06 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement for service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement for service connection for a 
left hip disorder.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 
1958. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA).  

By way of history, in October 2002, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension and a left hip disability.  The veteran appealed 
the determination and in a March 2004 decision, the Board 
upheld the RO's determination.  The veteran then filed a 
claim to reopen in March 2004 and submitted a claim for 
service connection for diabetes mellitus in June 2004.  

In November 2004, the RO adjudicated the claims, denying 
entitlement to service-connection for diabetes mellitus and 
determining that there was no new and material evidence to 
reopen the claims of entitlement to service connection for 
hypertension and a left hip disability.  The veteran 
appealed.  Despite the foregoing, with regard to the new and 
material evidence claims, it appears that the RO denied the 
claims on the merits in the subsequent Statement of the Case 
and Supplemental Statement of the Case.  Notwithstanding the 
RO's action, the Board must determine the question of whether 
new and material evidence has been received.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The issues on 
appeal are as listed on the title page.

The Board also notes that the veteran requested a hearing in 
a letter dated March 2005.  The request for a hearing was 
withdrawn in a letter dated October 2007.  Therefore, no 
additional action in this regard is required.  See 38 C.F.R. 
§ 20.704(e) (2007).





FINDINGS OF FACT

1.  Service connection for hypertension and a left hip 
disability was denied in a March 2004 Board decision.  All 
Board decisions are final on the date stamped on the face of 
the decision.

2.  Evidence received since the March 2004 Board decision is 
not cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for hypertension or a left hip 
disability.

3.  Competent evidence of a nexus between diabetes and active 
military service is not of record. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's March 2004 decision, which denied a claim of 
entitlement to service connection for hypertension; the claim 
for service connection for hypertension is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100, 20.1105 (2007).

2.  New and material evidence has not been received since the 
Board's March 2004 decision, which denied a claim of 
entitlement to service connection for a left hip disability; 
the claim for service connection for a left hip disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156, 20.1100, 20.1105 (2007).

3.  Diabetes was not incurred in or aggravated by active 
military service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Pertinent Law and Regulations

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and it is deemed final.  38 U.S.C.A. 
§ 7104, 38 C.F.R. § 20.1100.  A final decision cannot be 
reopened unless new and material evidence is presented.  38 
U.S.C.A. § 5108.  The Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).




Analysis

Hypertension & Left Hip Disability

In the October 2002 rating decision, the RO denied the claim 
of entitlement to service connection for hypertension and a 
left hip disability on the basis that there was no evidence 
that the disabilities were incurred in or caused by service.  
The evidence of record at the time of the decision consisted 
of the veteran's treatment records from Dr. N.K. from June 
1994 to March 2002 and treatment records from Dr. N.M. from 
September 1994 to December 1999.  No service records were 
available.  The veteran then appealed this decision.

The Board decided the claim in March 2004.  The Board denied 
the claim of entitlement to service connection for 
hypertension on the basis that there was no record of a 
chronic disorder during service, within the first year post-
service, or related to service.  Service connection for a 
left hip disability was denied as not being incurred in 
service.  See generally, 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

That same month, in March 2004, the veteran submitted a new 
claim for hypertension and a left hip disability.  In order 
to reopen the claims, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
The evidence submitted since the March 2004 Board decision 
includes outpatient treatment records from VAMC Dallas from 
May 2001 to August 2004 and November 2004 to January 2008 and 
a lay statement from the veteran's brother.

While the medical records are new, they are not material.  
The records fail to indicate that the veteran's hypertension 
became manifest in service, within a year of separating from 
service, that there was a continuity of symptomatology since 
service, or that his hypertension is in any way related to 
service.  The records also fail to indicate that the 
veteran's left hip disability became manifest in service, 
that there was has been a continuity of symptomatology since 
service, or that the veteran's left hip disorder is related 
to service.  The lay statement is also new but not material.  
Lay witnesses are not competent to testify as to when a 
disease was contracted or what caused the disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).  See also Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation, even if new, do 
not constitute material evidence to reopen a previously 
denied claim).

Given the absence of receipt of any new and material 
evidence, the claims of entitlement to service connection for 
hypertension and a left hip disability are not reopened.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.

II.  Service-Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

For certain chronic disorders, such as type II diabetes, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

Analysis

The veteran asserts that his diabetes was incurred in 
service.  The veteran has a current diagnosis diabetes 
mellitus, type II.

While the VA has attempted to locate the veteran's service 
medical records, the service medical records could not be 
found.  The veteran also has not submitted any records 
pertaining to his service.

Although current medical records show that the veteran has a 
diagnosis of diabetes mellitus, type II, the earliest medical 
records showing treatment for diabetes are dated in 1994.  
The examiner reported the veteran to be obese and prescribed 
a new diet and exercise plan.  A letter from Dr. N.K., dated 
in August 1994, states that the veteran's past medical 
history is significant for diabetes.  However, no dates are 
provided by the doctor as to when the diabetes began.

The competent and credible evidence fails to show that the 
veteran's diabetes mellitus is related to his service.  The 
earliest medical records relating to diabetes were from 1994, 
over 30 years after the veteran separated from service, 
therefore, it cannot be presumed that the veteran incurred 
his disease while in service or within a year after service.  
See 38 C.F.R. § 3.307.  Furthermore, there is no continuity 
of symptomatology as there are no records to show that the 
veteran had diabetes while in service and the veteran's 
records for diabetes begin over 30 years after his service.

Finally, the Board is aware of the veteran's contentions that 
his diabetes is related to his service; however, the post 
service medical evidence is negative in this regard.  
Additionally, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the absence of credible medical evidence linking 
the veteran's current diagnosis to service, the veteran's 
claim for service connection for diabetes mellitus must be 
denied. 

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, a preponderance of the 
evidence weighs against the claim.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which does not reflect competent evidence showing a nexus 
between service and the claim of diabetes mellitus, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As there are no service or post-service 
medical records to provide a basis to grant this claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service, but (4) insufficient 
competent medical evidence on file for the VA to make a 
decision on the claim.  The standards of McLendon are not met 
in this case.

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA for his service-connection 
claims.  The RO provided a VCAA notice letter to the veteran 
in May 2004 and in August 2004, prior to the initial 
adjudication of the claims.  The letters notified the veteran 
of what evidence was necessary to establish his claims for 
service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  He was told to submit any medical 
records or evidence in his possession that pertained to the 
claims.

With regard to the new and material evidence claims, the VCAA 
requires notice of the evidence needed to reopen the claims 
as well as the evidence to establish the underlying benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO 
sent the notice to the veteran in May 2004, informing the 
veteran of what qualifies as new and material evidence and 
what is needed to establish service connection.  See also 
August 2004 VCAA notice letter.  Based on the foregoing, the 
Board finds that the veteran, as well as any reasonable 
person, would have understood what was needed to substantiate 
his claims.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The record establishes that the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and any notice deficiency in this 
regard is harmless and nonprejudicial.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating.  

However, notwithstanding this lack of Dingess notice on 
elements (4) and (5), the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims.  As noted above, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection in May and 
August 2004.  Further, as discussed in detail above, new and 
material evidence has not been submitted to reopen the 
hypertension and left hip claims and a preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus.  Therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's VA 
treatment records and private medical records.  VA attempted 
to obtain the veteran's service medical records from the 
National Personnel Records Center.  The National Personnel 
Records Center responded that it could not locate the 
veteran's records.  See Requests for Information Reports 
dated in March 2002 and October 2002.  It is also noted that 
in an April 2006 signed statement, the veteran said that he 
had no additional information to submit.  

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record, and the Board's analysis has been undertaken with 
this heightened duty in mind.  As detailed above, new and 
material evidence has not been submitted to reopen the 
veteran's hypertension and left hip claims and the evidence 
weighs against his service connection claim for diabetes 
mellitus.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for hypertension remains 
final and is not reopened.  The appeal is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for a left hip 
disability remains final and is not reopened.  The appeal is 
denied.

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


